Case 1:20-cv-02619-JGK Document 32 Filed 10/27/20 Page 1of3
Case 1:20-cv-02619-JGK Document 29 Filed 10/26/20 Page 1 of 3

Brian Pete

77 Water Street, Suite 2100

: New York, New York 10005

B [2 | S BO IS Brian Pete@lewisbrisbois.com

LEWIS BRISBOIS BISGAARD & SMITH LLP Direct: 212.232.1363

October 26, 2020 File No, £1414,813

T he unridectd oe eed
VIA ECF jy ;
The Honorable John G. Koelt! chehive TS ie ALI Of S

United States District Judge A
United States District Court Olenait (Pa ME, 3 2) ma
Southern District of New York ‘ pe) | eo .
500 Pearl Street j ho | Litt tht Qe | be PC BAF

New York, New York 10007 Athy lick Ap active Chef g' (He

Re:  DiMauro v. 189 Chrystie Street Partners, LP etal. jh Ported ne Ue Yee

Ulwick v. 189 Chrystie Street Partners, LP et al.

Docket No.: 1:20-cv-02619-IGK A Lét bt Crptap
ocket No.: -cV- ete Lf ; ete Ape Vip

Attar ooo
Dear Judge Koeltl: fp € os Ahi tu So 8S tlre

Claus - C2E%, LOLA
We are counsel to Defendants tf Chrystie Street Partners, LP d/b/a The Box NYEVarie ety HES ST
Worldwide, LLC, Simon Hammerstein, and Javier Vivas (collectively, “Defendants’”) in the above- De

referenced matter. Pursuant to Section VI(A)(2) of Your Honor’s Individual Practices, we write / a

  

 

jointly with counsel for Plaintiffs Mariele DiMauro and Cassandra Ulwick (“Plaintiffs”) (collectively
the “Parties”) to respectfully request that the Court permit the Parties to file their non-FLSA
settlement agreement with the settlement amount and Plaintiffs’ names redacted.' Attached hereto as
Exhibit A is the parties’ executed non-FLSA settlement agreement with proposed redactions and as
Exhibit B, to be filed under seal, the unredacted version of the non-FLSA settlement agreement with
the redactions highlighted. The confidentiality of the non-FLSA settlement agreement was a material
term and factored into the monetary amount of the non-FLSA settlement. Both parties maintain a
strong interest in keeping the terms of this agreement, Plaintiffs’ names (which Plaintiffs have
specifically requested), and the amounts therein confidential. Neither Plaintiffs nor Defendants wish
for the amounts paid therein to be public knowledge. For example, Defendants have a legitimate

 

1 Subsequent to the October 21, 2020 conference with the Court, Plaintiffs’ counsel informed defense
counsel that his clients do not consent to the agreement being publicly filed.

 

ARIZONA + CALIFORNIA + COLORADO + CGNNECTICUT + FLORIDA + GEORGIA «+ ILLINGIS + (INDIANA + KANSAS + KENTUCKY

LOUISIANA + MARYLAND + MASSACHUSETTS + MISSGURI + NEVADA + NEW JERSEY + NEW MEXICO + NEW YORK

NORTH CAROLINA + QHIO + OREGON + PENNSYLVANIA + RHODE ISLAND + TEXAS + WASHINGFON + WEST VIRGINIA
4833-9327-9184,1

 

 
Case 1:20-cv-02619-JGK Document 32 Filed 10/27/20 Page 2 of 3
Case 1:20-cv-02619-JGK Document 29 Filed 10/26/20 Page 2 of 3

The Honorable John G. Koeitl
October 26, 2020
Page 2

concern that disclosure of amounts paid to resolve such claims is necessary to avoid prejudicing their
position in settlement discussions in any subsequent litigations.

The Parties entered into bifurcated settlement agreements to settle Plaintiffs’ FLSA and non-
FLSA claims. On September 25, 2020, the Parties filed an application with the Court to seek approval
of Plaintiffs’ settlement of their FLSA claims against Defendants in accordance with Cheeks v.
Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). (Dkt. No. 26). The Parties did not file
the non-FLSA settlement agreement as it did not require court approval for dismissal under Cheeks.

On October 21, 2020, the Parties held a fairness hearing with the Court. At the hearing, the
Court stated that it is necessary for it to view the non-FLSA settlement agreement in order to evaluate
the FLSA settlement agreement.

The Parties respectfully request that the Court permit them to file their non-FLSA settlement
agreement with the settlement ammount and Plaintiffs’ names redacted (the latter of which Plaintiffs
have specifically requested). In consideration of the settlement amounts, the Parties agreed to keep
the settlement amounts in the non-FLSA settlement agreement confidential. Moreover, the non-FLSA
settlement agreement is supported by a separate monetary consideration that should have no bearing
on whether the settlement sum in the FLSA agreement is fair and reasonable.

As explained in the Parties’ Cheeks application, Plaintiff DiMauro worked from September
20, 2017 through January 2020 and Plaintiff Ulwick worked from July 3, 2018 through January 2020
(the “recovery period”) as servers and performed work on average 10-15 hours a weeks. From the
start of her employment to December 30, 2017, DiMauro was paid a cash wage in the amount of
$8.75 and tip credit taken was $2.25; from December 31, 2017 until December 30, 2018, she was paid
a cash wage in the amount of $8.75 and tip credit taken was $4.25; from December 31, 2018 until the
end of Plaintiff's employment, she was paid a cash wage in the amount of $10.00 (after Defendants
corrected the minimum wage paid) and the maximum tip credit taken was $5.00. From the start of
her employment to December 30, 2018, Ulwick was paid a cash wage in the amount of $8.75 and tip
credit taken was $4.25: from December 31, 2018 until the end of Plaintiff's employment, she was
paid a cash wage in the amount of $10.00 (after Defendants corrected the minimum wage paid) and
the maximum tip credit taken was $5.00.

Plaintiffs allege that Defendants violated the FLSA by requiring them to give their tips to
employees whose primary duties were non-tipped duties and were incligible to receive tips through
employer-mandated tip sharing. They further allege that Defendants did not give proper notice to
employees regarding Defendants’ taking a tip credit to satisfy the minimum wage, or otherwise inform
the employees of the provisions of 29 U.S.C. § 203(m). Plaintiffs also allege that Defendants violated
the FLSA by improperly taking a tip credit to satisfy Plaintiffs’ minimum wage even though other
employees who received some of Plaintiffs’ tips did not participate in the tip pooling. Finally,
Plaintiffs allege that they spent substantial time engaged in non-tipped work (e.g., setting up the bar
prior to opening and reached out to customers on social media to promote The Box. through their
social media accounts) and that the Defendants applied a tip credit to the non-tipped work.

 

LEWIS BRISBOIS BISGAARD & SMITH LLP

www. lewisbrisbois.com

4833-9327-9784.1

 
Case 1:20-cv-02619-JGK Document 32 Filed 10/27/20 Page 3 of 3
Case 1:20-cv-02619-JGK Document 29 Filed 10/26/20 Page 3 of 3

The Honorable John G. Koeltl
October 26, 2020
Page 3

Assuming Plaintiffs were not provided a proper tip notice, the total recovery of tip credit taken
for each hour that Plaintiffs allegedly worked would be the following: Ulwick’s maximum recovery
would be approximately $4,363.54 and DiMauro’s would be approximately $5,079.99. Then, should
the Court find that Defendants “willfully” violated the FLSA, Plaintiffs would be entitled to liquidated
damages that would double any amount each Plaintiff is owed to approximately $9,864.98 for
DiMauro and $8,147.82 for Ulwick. Accordingly, the agreement to pay Plaintiffs DiMauro
$28,000.00 and Ulwick $23,000.00 provides a fair compromise based on the risks that the parties face
in moving forward in litigation and the Plaintiffs’ possible recovery.

In light of the foregoing, the Parties maintain that the FLSA settlement is fair and reasonable.
Because the Parties believe that the settlement allocation in the non-FLSA settlement agreement has
no bearing on the fairness of the settlement amount in the FLSA agreement, and they maintain a
strong privacy interest in its terms, the Parties respectfully request that they be permitted to file the
non-FLSA settlement agreement with the settlement amount and Plaintiffs’ names redacted.

We thank you the Court for its time and attention to this matter.

Respectfully,

Brian Pete

Brian Pete for
LEWIS BRISBOIS BISGAARD & SMITH LLP

cc: All counsel of record (via ECF)

 

LEWIS BRISBOIS BISGAARD & SMITH LLP

www. lewisbrisbois.com

4833-9327-9184.1

 

 

 
